Citation Nr: 1030945	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-
connected impingement syndrome of the right (dominant) shoulder 
from January 31, 2002 to April 9, 2006.

2.  Entitlement to a rating in excess of 20 percent for service-
connected impingement syndrome of the right (dominant) shoulder 
from April 10, 2006 to June 9, 2009.

3.  Entitlement to a rating in excess of 30 percent for service-
connected impingement syndrome of the right (dominant) shoulder 
from June 10, 2009.

4. Entitlement to a rating in excess of 10 percent for service-
connected lumbosacral strain from January 31, 2002 to June 9, 
2009.

5. Entitlement to a rating in excess of 20 percent for service-
connected lumbosacral strain from June 10, 2009.

6.  Entitlement to a rating in excess of 10 percent for right 
lower extremity radiculopathy, rated as part of the service-
connected lumbosacral strain effective June 10, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Travel Board hearing on these matters, 
which was held in October 2008 where the Veteran presented as a 
witness before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

In January 2009, the Board remanded the claims remaining in 
appellate status for further development.  By way of an April 
2010 rating decision, the Appeals Management Center (AMC) granted 
an increase for the service-connected impingement syndrome of the 
right (dominant) shoulder to 30 percent as of June 10, 2009 and 
an increase for the service-connected lumbosacral strain to 20 
percent as of June 10, 2009.  The RO also granted service 
connection for right lower extremity radiculopathy as secondary 
to the service-connected radiculopathy, assigning a 10  percent 
rating effective June 10, 2009.  The radiculopathy rating is part 
of the increased rating claim for the lumbosacral spine on 
appeal, and thus, is in appellate status.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (1).  The AMC's actions led to the additional staged rating 
listed on the Title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

After review of the development completed after the January 2009 
remand, the Board finds that an additional remand is required.  
38 C.F.R. § 19.9.  The appeal is REMANDED to the RO via the AMC, 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

At the time of the October 2008 Board hearing, the Veteran 
detailed treatment he received through VA and through private 
providers.  The RO printed out updated VA treatment records on 
the day of the hearing, and associated these records with the 
claims file.  In the January 2009 remand, the Board directed, in 
part, that VA must acquire any outstanding VA and private medical 
records indentified by the Veteran pertaining to treatment of the 
right shoulder and the low back.  In a February 2009 notification 
letter, the Veteran was directed to complete VA Form 21-4142s for 
private providers, giving VA proper authorization to obtain these 
records, and to provide the name and location of VA facilities at 
which he received treatment.  The Veteran did not respond.

The Board is cognizant that the claims file has VA records 
created as of October 27, 2008, the day of the Board hearing.  
The Board is also cognizant that the Veteran did not submit VA 
Form 21-4142s for private providers or identify further 
treatment.  In the June 2009 VA examination, however, the Veteran 
noted that he had underwent an MRI the previous week, but this 
record is not of file.  In addition, the record shows that the 
Veteran received his treatment through the VA Central Texas 
Health Care System, to include at Temple and Bryan College 
Station.  As there is indication that the Veteran has received VA 
treatment relevant to the claims on appeal since the records were 
last obtained on October 27, 2008, the Board remands to obtain 
these records.  The Veteran should also be issued additional VA 
Form 21-4142s to allow him to submit authorizations for VA to 
obtain private medical records on his behalf.

As directed by the January 2009 Board remand, the Veteran 
underwent a VA examination that evaluated the service-connected 
right shoulder disability.  The examination was provided in June 
2009.  Review of the examination report reveals that the ranges 
of motion recorded for the right shoulder greatly exceeded those 
of the left shoulder.  The left shoulder, however, is not 
service-connected and no left shoulder disability was diagnosed.  
In the Board's judgment, this raises the question of whether the 
examiner transcribed the numbers into the wrong places.  Upon 
remand, the Veteran should be provided an additional examination 
of the right shoulder to clarify this ambiguity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO must acquire outstanding VA 
medical records dated after October 27, 
2008 from the VA Central Texas Health Care 
System, to include at Temple and Bryan 
College Station.  The Veteran should also 
be issued additional VA Form 21-4142s to 
allow him to submit authorizations for VA 
to obtain private medical records on his 
behalf.

2.  Thereafter, the AMC/ RO must afford the 
Veteran a VA orthopedic and joints 
examination of the right shoulder to 
ascertain the current level of severity of 
the disability.  The AMC/RO should 
schedule the examination(s) at the 
Temple VA Medical Center.

The VA examiner(s) should review the 
relevant medical evidence in the claims 
file, obtaining a history from the Veteran 
(to include treatment and medication 
history), and conduct a physical 
examination, any laboratory tests and X-
rays that are deemed necessary, and any 
additional specialty examinations that are 
warranted.

Testing must include pertinent range of 
motion studies.  The examiner is asked to 
specifically address additional loss of 
function and pain on motion under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  Thereafter, the Veteran's claims must 
be readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain further evidentiary 
development.  No inference should be drawn as to the outcome of 
these matters by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


